Title: Adams’ Student Notes: Ca. 1758
From: Adams, John
To: 


       Nunquam prospere succedunt Res humanae, ubi negliguntur divinae.
       Sex horas somno, totidem des Legibus aequis;
       Quatuor orabis, des Epulisque duas.
       Quod superest ultro sacris largire Camenis. Co. Lit. sec. 85.
       The student must know how to work into, with Delight these rough Mines of hidden Treasure.
       En la Ley. There be diverse Laws within the Realm of England.
       
       1. Lex Coronae.
       2. Lex et Consuetude Parliament!. Ista Lex est ab omnibus quaerenda, a multis ignorata, a paucis cognita.
       3. Lex Naturae.
       4. Communis Lex Angliae, or Lex Terrae.
       5. Statute Laws.
       6. Consuetudines. Customs reasonable.
       7. Jus Belli. The Law of Arms, War and Chivalry, in Republica Maximae Conferoanda, sunt Jura Belli.
       8. Ecclesiastical or Canon Law, in Courts in certain Cases.
       9. Law Civil, in certain Cases, not only in Courts Ecclesiastical, but in the Court of the Constable and Marshal, and of the Admiralty; in which Court of the Admiralty is observed, la ley Olyron. An. 5. R. 1, because it was published in the Isle of Oleron.
       10. Lex Forestae.
       11. The law of Marque and Reprisal.
       12 Lex Mercatoriae.
       13. The Laws and Customs of the Isles of Jersey, Guernsey and Man.
       14. The Law and Priviledge of the stannaries.
       15. The Laws of the East, West and Middle Marches, now abrogated.
       A prescious Collection of Cokes sayings.
       Nullum simile quatuor Pedibus currit. Utile per Inutile non vitiatur. Qui ex damnato Coitu nascientur, inter Liberos non computentur. Cujus est Solum, ejus est usque ad Caelum. Nescit generosa Mens Ignoratiam pati. Certum est, quod certum reddi potest. Ex Diuturnitate Temporis, omnia presumuntur solemniter esse Actae.
       Verba relata hac maxime operantur per Referantiam ut in esse videntur.
       Ipsae Legis cupiunt ut jure regantur. Ubi eadem Ratio ibi idem jus.
      